IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-41256
                          Summary Calendar



     ELIZABETH A. SEGLER,

                                          Plaintiff-Appellant,

            versus


     JO ANNE B. BARNHART, COMMISSIONER
     OF SOCIAL SECURITY,

                                          Defendant-Appellee.




            Appeal from the United States District Court
                  for the Eastern District of Texas
                        USDC No. 1:98-CV-1672


                         August 26, 2002
Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Elizabeth Segler appeals the district court’s affirmance of

the Social Security Commissioner’s decision to deny disability

benefits.    Segler argues 1) that no substantial evidence supports

the administrative law judge’s (ALJ) determinations that Segler’s

complaints of physical restrictions should be discounted and that



     *
      Pursuant to 5TH CIR. R.47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
she was able to perform light work; 2) that the ALJ improperly

discounted the opinions of Segler’s treating physicians; and 3)

that the district court should have considered and should have

remanded the case based upon a newly submitted doctor’s report from

April 2001 stating that Segler could not engage in any meaningful

work.

       This    court   reviews       the   Commissioner’s         decision    to   deny

benefits by determining 1) whether the ALJ applied the correct

legal standards        and    2)    whether    her     decision    is   supported    by

substantial evidence. Falco v. Shalala, 27 F.3d 160, 162 (5th Cir.

1994).        “Substantial    evidence      is   that    which     is   relevant    and

sufficient for a reasonable mind to accept as adequate to support

a conclusion; it must be more than a scintilla, but it need not be

a preponderance.”       Leggett v. Chater, 67 F.3d 558, 564 (5th Cir.

1995) (internal quotation and citation omitted). This court cannot

reweigh the evidence but may review the record only to determine

whether       it   contains        substantial       evidence     to    support     the

Commissioner’s decision.            Id.

       Our review of the record reveals that the ALJ’s determination

that    Segler’s    cardiac        condition     did    not   limit     her   physical

abilities beyond performing light work was supported by substantial

evidence.      Though Dr. Michael Rotenberg had indicated on two prior

occasions that Segler was disabled, the ALJ complied with the

factors under 20 C.F.R. § 404.1527(d)(2) before discounting Dr.


                                           2
Rotenberg’s prior determinations of disabled. See Newton v. Apfel,

209 F.3d 448, 456 (5th Cir. 2000); see also Greenspan v. Shalala,

38 F.3d 232, 237 (5th Cir. 1994).       The 2001 one paragraph letter

from a new doctor Segler presented with her objections to the

magistrate judge’s report was not material and did not warrant a

remand of her case.   See Ripley v. Carter, 67 F.3d 552, 555-56 (5th

Cir. 1995); Haywood v. Sullivan, 888 F.2d 1463, 1471-72 (5th Cir.

1989).

                             AFFIRMED




                                  3